Citation Nr: 0635217	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-22 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for skin disorders to 
include as secondary to Agent Orange exposure. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 until 
February 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the issues on appeal.  In July 2006, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal. 


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that back 
disorder is not related to active service.

2.  A preponderance of the evidence demonstrates that skin 
disorders are not related to active service, presumptively or 
otherwise.


CONCLUSIONS OF LAW

1.  Back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).

2.  Skin disorders were not incurred in or aggravated by 
active service on either a direct or presumptive basis.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection   

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  Back Disorder

The veteran claims that his current back disability is due to 
a jeep accident that occurred while serving in Vietnam.  The 
veteran stated that he spent five days in the hospital 
following this accident.  See Hearing Transcript pp. 4-5.  He 
has also reported that he continued to seek chiropractic 
treatment after separation from service.  The veteran 
provided a statement from his chiropractor who stated that he 
treated the veteran from 1967 through 1994 for spondylosis of 
lumbar spine and hypomobility with muscle spasms.  See Letter 
from Roskelley (Aug. 2002).  The veteran has also been 
diagnosed with scoliosis and severe disc degeneration.  See 
Medical Records from Greater Los Angeles Healthcare System 
and Sepulveda VA Clinic. 

The veteran's service medical records do not show treatment 
for any back problems.  The February 1966 Separation 
Examination noted "NORMAL" for the spine and other 
musculoskeletal systems.  In August 2003, the RO requested 
the veteran's complete medical records.  In September 2003, 
the RO was informed that all available medical documents were 
already associated with the claim's folder.  The RO has cited 
a May 1965 service medical record that noted complaints of 
back pain related to a back strain.  However, the veteran's 
service medical records appear to have been mixed with 
another veteran's service medical records.  The veteran 
himself wrote that this particular record was not his.  See 
Letter from the Veteran (Oct. 2000).  Even assuming that this 
record did belong to the veteran, the veteran has also stated 
the jeep accident causing his back condition occurred in 
November 1965, six months after the noted service medical 
record.  See Hearing Transcript p. 10. 

In October 2000, a Nurse Practitioner from Sepulveda Urgent 
Care wrote that previous trauma to the low back such as a car 
accident can contribute to the degeneration of the spine, and 
"if [the veteran] suffered any trauma as mentioned above, 
then it is highly likely that his present back condition is 
related to this."  In October 2001, the veteran underwent a 
VA examination where the examiner stated that "[b]ased on 
the medical records and examination today and the history 
from the patient, it is my opinion that the L5-S1 
degenerative disc and vacuum phenomena are due to the jeep 
rollover accident in the service."  The Board notes that 
both of these opinions were based on the history as provided 
by the veteran and are factually inconsistent with the 
record.  Because the notations of such history are 
essentially bare transcriptions of lay history, they are not 
competent medical evidence that the veteran's current back 
condition is related to his service.  See LeShore v. Brown, 8 
Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 
458 (1993) (The Court has held that a physician's opinion 
based on an inaccurate factual premise has no probative 
value.).  Therefore, the Board does not find these opinions 
persuasive. 


The veteran has also submitted several lay statements that 
assert that they remembered the veteran saying he was in a 
jeep accident.  Even assuming such accident did occur, there 
are no service medical records documenting treatment for any 
condition resulting from this accident.  Without any 
competent or objective evidence that the veteran's current 
back condition was manifested in service, and with no 
competent evidence of a nexus between such disorder and the 
veteran's military service, service connection is not 
warranted.  

Although the veteran is competent to testify to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service cannot, 
standing alone, serve as a basis for awarding service 
connection.   

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Disorders

The veteran contends that he developed his skin disorders as 
a result of heavy exposure to the herbicide Agent Orange 
during his service in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  The 
veteran served in the Republic of Vietnam during the 
presumptive period, and therefore, it is presumed that he was 
exposed to Agent Orange during his active military service.

The law provides that, for veterans who served during the 
aforementioned period, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  However, VA has determined that there 
is no positive association between exposure to herbicides and 
any condition for which the VA has not specifically 
determined that a presumption of service connection is 
warranted.  However, the United States Court of Appeals for 
the Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease claimed to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).

Initially, the Board notes that the veteran's skin disorders, 
psoriasis and actinic keratosis, are not statutorily 
recognized as one of the diseases attributable to Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e).  Thus, the nexus 
requirement may not be satisfied by the statutory presumption 
associated with Agent Orange, and therefore, independent 
medical evidence is needed.  See 38 C.F.R. §§ 3.307(a)(6), 
(d), 3.309(e).  Since causative factors of a disease amount 
to a medical question, only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  

A review of the record indicates that there is no medical 
opinion, which specifically links the veteran's development 
of these skin disorders with his presumed exposure to 
herbicides, including Agent Orange.  An August 2002 clinic 
record noted that the psoriasis was possibly related to a 
dioxin reaction from Agent Orange.  However, medical opinions 
relating non-presumptive diseases to herbicide exposure which 
are speculative are not sufficient to support a grant of 
service connection.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998); Orbert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical opinions expressed in terms of "may" 
also implies "may not" and is too speculative to establish 
a medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(holding that a doctor's statements framed in terms such as 
"could have been" are not probative); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that "may or may not" 
language is too speculative).  Additionally, an October 2000 
clinic record noted that there was no evident pathology 
associating the skin disorders with Agent Orange exposure.      

The service medical records, including the Separation 
Examination, are negative for a diagnosis of any skin 
disorder, and there is no evidence of a link between the 
current skin disorders and military service.  Without any 
competent or objective evidence that the veteran's current 
skin disorders were manifested in service, and with no 
competent evidence of a nexus between such disorder and the 
veteran's military service, including herbicide exposure, 
service connection is not warranted on either a direct or 
presumptive basis.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (July 1999, May 2005).  As such, VA fulfilled 
its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board.  He has been told 
what he must show, and there is no indication of prejudice to 
the veteran based on the timing of the notice.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for back disorder is 
denied.

Entitlement to service connection for skin disorders to 
include as secondary to Agent Orange exposure is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


